TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00123-CR


                    Troy Allen Blakely a/k/a Troy Allen Blakeley, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 12-0607-K277, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Troy Allen Blakely was charged with the offense of sexual assault of a

child. See Tex. Penal Code § 22.011. Blakely pleaded guilty, and the trial court placed him on

deferred adjudication community supervision for eight years. The State later moved to revoke

Blakely’s community supervision and to adjudicate his guilt based on alleged violations of the

terms of his community supervision. After Blakely pleaded true to several of the allegations in

the State’s motion to adjudicate, the trial court adjudicated him guilty of the offense and assessed

punishment at fifteen years’ confinement in the Institutional Division of the Texas Department of

Criminal Justice.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967); Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 86-87 (1988).
                Appellant’s counsel has represented to the Court that he has provided copies of

the motion and brief to appellant; advised appellant of his right to examine the appellate record

and file a pro se response; and provided appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.

To date, appellant has not requested access to the appellate record or filed a pro se response.

                We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

                Counsel’s motion to withdraw is granted. The trial court’s judgment adjudicating

guilt is affirmed.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Affirmed

Filed: April 14, 2020

Do Not Publish




                                                 2